AO 245B (Rev. 02/08/20-19) Judgment in a Criminal Petty Case (Modified)                                                                Page I ofl   d-3
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed On or After November 1, 1987)
                                      v.
                        Simon Marin-Rosales                                    CaseNumber: 3:19-mj-21277

                                                                               L. Marcel Stewart
                                                                               Defendant's Attorney


REGISTRATION NO. 83934298
THE DEFENDANT:
 1:21 pleaded guilty to count(s) 1 of Complaint
                                           ----=-----------------------~--
 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                             Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)
                                                                            ~--~---~-----~--~--
 0 Count(s)                                                                     dismissed on the motion of the United States.
                    ---------~------~~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~TIME SERVED                                 D _ _ _ _ _ _ _ _ _ days

  1:21 Assessment: $10 WAIVED          1:21 Fine: WAIVED
  1:21 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 4:iJi defendant's possession at the time of arrest upon their deportation ~15.emovf-I.
 ·l".'l· r~~rlf.ri..~~s defen.dant be deported/removed with relative, l~n;\ -/ores- f.-'11.1no 7. charged in case

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, March 14, 2019
                                                                             Date oflmposition of Sentence


Received
               ~DU~S~M,---------+-
                                                                             H   ORABii ROBERT N. BLOCK
                                                              MAR 14 2019    UNI ED STATES MAGISTRATE JUDGE

                                                    CLERK US DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
 Clerk's Office Copy                             BY                      DEPUTY                                           3:19-mj-21277
